DETAILED ACTION
This Office Action is with regard to the most recent papers filed 8/24/2021.

Response to Arguments
Applicant's arguments filed 8/24/2021 have been fully considered but they are not persuasive. 
On pages 6-7, Applicant argues that Saika in view of Lyon fails to teach the source address of the first response message is an IP address of the load balancing device.  As applied, in Saika, a message is received from the server that is providing information to determine how the file should be transferred, which is performing some load balancing functionality (the rejection has been clarified to show that the load balancing device in Saika is just a device).  Lyon, meanwhile, provides a CDN node that includes a combination load balancer/router connected to a server farm, where it is apparent that such a router would be responsible for routing requests to the appropriate server of the server farm, where components of the CDN node share the same address (Saika: Column 5, lines 39-41).  It is noted that the instant claim fails to provide for any functionality realized based on the source IP address, that the server and the load balancer have different addresses, or even that the source IP address is included in the response message (the first response message comprises two pieces of information, the length and the IP address of the server, but then the source IP address of the first response message is not actually claimed as being comprised in the first response message).  It is recommended that Applicant amend the instant claim to clearly reflect that the load balancer and the server have different IP addresses, that the source IP address is included in the response message, and to have some functionality realized using the source IP address (as without any such functionality, the use of one source IP address versus another can be considered to be a design choice.).
On page 7, Applicant argues that the user device never connects to Lyon’s load balancer.  However, as can be seen in Figure 4 and the corresponding description of Lyon, the load balancer can be combined with the router that would be used to send a message to the proper server, where the client would be connecting to the load balancer/router to reach the server of the server farm.  It is noted that the timing or functionality realized by sending such a request is never provided in claim 2, where such a disconnect request can be after any transfer or session has been complete to receive the content.  It is recommend that, in combination with the changes recommended for claim 1, that Applicant amend claim 2 to provide timing details for the sending, such that the disconnect request would be sent to the terminal device after receiving the first response message but before the connection to the server is made.
Thus, after careful consideration of Applicant’s arguments, the rejection of the instant claims has been maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1, 6, and 11, the instant claims each have been amended to change the term “CDN” to “constant delivery network.”  It is unclear if the constant delivery network is the same as the recited content delivery network.  It is unclear what a constant delivery network would be.  While the term will be treated as “content delivery network” to expedite prosecution, the explicit change from CDN to constant delivery network with no explanation by Applicant makes it unclear if the claim was adjusted to distinguish from content delivery networks, or if the change was intended to be a simple formatting change.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0122909 (Saika) in view of US 7,797,426 (Lyon).
With regard to claim 1, Saika discloses a load balancing method, comprising: 
receiving, by the terminal device, a first response message sent by the server, wherein the first response message comprises a length of the to-be-transmitted data and the IP address of the constant delivery network server, and a source IP address of the first response message is an IP address of the device (Saika: Paragraph [0034] and Figure 3.  Different conditions can be used to determine if a file should be accepted, including whether the data-size is larger than a threshold size.); and 
upon the terminal device determining that the length of the to-be-transmitted data is greater than or equal to a preset threshold, establishing, by the terminal device, a connection to the constant delivery network server based on the IP address of the CDN server (Saika: Paragraph [0034].  It is noted that the instant claim does not actually require that any checking of the length is performed (e.g. “upon” provides that the functionality is performed when the determining occurs, but does not actually provide that the determining has occurred, meaning that the condition to perform the establishing does not necessarily occur), the nature of the threshold, or what occurs if the length is less than the threshold.  For instance, a prior art reference could have no comparing of the length with a preset threshold, which would mean that the instant step is not required.  It is recommended, for clarity, that the instant claim be amended to explicitly require the comparison of the length of the data to the preset threshold and to provide detail of what would occur when the length is less than the threshold.). 
Saika fails to disclose, but Lyon teaches that the server is a constant delivery network server and sending, by a terminal device, a first request message to a load balancing device, wherein the first request message is used to request to-be-transmitted data and an internet protocol, IP, address of a content delivery network server (Lyon: Figure 3 and Column 4, lines 10-58.  Lyon teaches the use of a load balancer with a CDN, where a request is transmitted to an appropriate server to service the request, where that server sends a response to the end user.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a CDN with a load balancer that routes a request to an appropriate CDN server, which then responds to the request to the requestor in accordance with the response of Saika to provide the benefits well-known benefits of a CDN, such as better availability, more efficient access over geographic areas, faster delivery of content, etc.

With regard to claim 2, Saika fails to teach, but Official Notice is taken that it would have been well-known in the art at the time of filing to send, by the terminal device, a disconnection request to the load balancing device, wherein the disconnection request is used to instruct to disconnect the terminal device from the load balancing device (more specifically, the use of connections with load balancers that utilize disconnect requests was known in the art).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have a disconnect request sent by the terminal to the load balancing device to better manage connection resources of the load balancer, such that a client would be able benefit from the reuse of a same connection to the load balancer for subsequent requests while not relying on an automatic mechanism to clear connections that may be reused.

With regard to claim 3, Saika fails to teach, but wherein before the establishing, by the terminal device, a connection to the constant delivery network server based on the IP address of the constant delivery network server, the method further comprises: receiving, by the terminal device, a second response message sent by the CDN server, wherein the second response message comprises a part of the to-be-transmitted data, and a source IP address of the second response message is the IP address of the load balancing device (Saika: Paragraph [0034].  As noted in the rejection of claim 1, above, there is actually no requirement that the length is greater than or equal to a preset threshold or that such is determined by the client, rendering the establishing step optional.  The instant step relies on the eventual performance of the establishing, where lacking such a performance, the instant step does not need to be performed.).

4. The load balancing method according to claim 1, wherein after the establishing, by the terminal device, a connection to the constant delivery network server, the method further comprises: sending, by the terminal device, a second request message to the constant delivery network server, wherein the second request message is used to request data that is in the to-be-transmitted data and that is not transmitted; and receiving, by the terminal device, a third response message sent by the constant delivery network server, wherein the third response message comprises the data that is not transmitted, and a source IP address of the third response message is the IP address of the constant delivery network server (Saika: Paragraph [0034].  As above, the establishing does not need to be performed, and thus the instant claim is not required to be performed in a case where either the terminal does not perform comparisons of the file length to a threshold or if the file length is less than the threshold (where, in Saika, if the condition requires that the file is at least a certain size, the connection would not be established when it is not)..

5. The load balancing method according to claim 4, wherein the sending, by the terminal device, a second request message to the CDN server comprises: sending, by the terminal device, a hypertext transfer protocol, HTTP, obtaining request to the constant delivery network server, wherein the HTTP obtaining request comprises a start position of the data that is in the to-be-transmitted data and that is not transmitted (Saika: Abstract.  It is first noted that Saika utilizes HTTP.  Second, as above, the second request does not need to be sent in the instant claims.).

With regard to claims 6-12, the instant claims are substantially similar to claims 1-5, and are rejected for similar reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444